                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     LAVONDA PHILLIPS,                                  Case No. 19-cv-04201-SK
                                   8                    Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9             v.                                         REGARDING FAILURE TO
                                                                                            PROSECUTE
                                  10     GENERAL MOTORS CORPORATION,
                                  11                    Defendant.

                                  12          On February 24, 2020, the Court scheduled a further case management conference for
Northern District of California
 United States District Court




                                  13   April 13, 2020. The Court required Plaintiff to file a case management statement by April 6,
                                  14   2020. On Monday, April 13, 2020, the Court held the further case management conference in this
                                  15   matter, but Plaintiff did not appear. Because of the Covid-19 pandemic, the Court allowed all
                                  16   parties to appear via telephone and provided Plaintiff with specific information about how to
                                  17   participate via telephone.
                                  18          Additionally, the Court notes that on February 12, 2020, the Unites States Marshal tried,
                                  19   but was unable, to serve Defendant General Motors. (Dkt. No. 22.) There is no record in the
                                  20   docket showing that Plaintiff made any effort to correct the errors noted in the Return of Summons
                                  21   or to otherwise ensure that Defendant General Motors is served. Again, the Court reminds
                                  22   Plaintiff that it is her obligation to ensure that the Defendant is served. Pursuant to Federal Rule
                                  23   of Civil Procedure 4(m), defendants must be served within ninety days of the complaint being
                                  24   filed. The Court may extend that time upon a showing of good cause, and has done so, but
                                  25   Plaintiff must continue to exhibit efforts to serve Defendant General Motors.
                                  26          Therefore, the Court HEREBY ORDERS Plaintiff TO SHOW CAUSE why this case
                                  27   should not be dismissed for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b).
                                  28   Plaintiff shall file a written response to this Order to Show Cause by no later than May 8, 2020.
                                   1   Plaintiff must explain in written response why she did not file a case management statement or

                                   2   appear for the case management conference by telephone and what efforts she has made to serve

                                   3   the Defendant after the summons was returned. Plaintiff is admonished that, if she fails to file a

                                   4   response to this Order to Show Cause by May 8, 2020, the Court will reassign this matter and

                                   5   issue a report and recommendation that this matter be dismissed for failure to prosecute.

                                   6          Again, the Court advises Plaintiff that the district court has produced a guide for pro se

                                   7   litigants called Representing Yourself in Federal Court: A Handbook for Pro Se Litigants, which

                                   8   provides instructions on how to proceed at every stage of your case, including discovery, motions,

                                   9   and trial. It is available electronically online (http://cand.uscourts.gov/prosehandbook). The

                                  10   Court further advises Plaintiff that she also may wish to seek assistance from the Legal Help

                                  11   Center. Plaintiff may call the Legal Help Center at (415) 782-8982 for a free appointment with an

                                  12   attorney who may be able to provide basic legal help, but not legal representation.
Northern District of California
 United States District Court




                                  13          IT IS SO ORDERED.

                                  14   Dated: April 14, 2020

                                  15                                                   ______________________________________
                                                                                       SALLIE KIM
                                  16                                                   United States Magistrate Judge
                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
